—In a proceeding to quash a judicial subpoena, the petitioner appeals from an order of the Supreme Court, Suffolk County, (Geiler, J.), dated June 3, 1991, which denied the petition and directed the production of the subpoenaed items.
Ordered that the order is reversed, on the law, with costs, the petition is granted, and the subpoena is quashed.
The respondent’s purported need for the subpoenaed radar equipment is for demonstrative purposes. The burden of compelling the State to produce the radar equipment far out*539weighs any asserted value that material could have to the respondent in the cross-examination of the State Trooper who charged the respondent with the traffic infraction (see, People v Russo, 149 AD2d 255).
Furthermore, based on the papers submitted herein, the respondent’s demand for training materials is no more than an attempt to circumvent the limits imposed upon proper discovery (see, Matter of Constantine v Leto, 157 AD2d 376, affd 77 NY2d 975). Thompson, J. P., Sullivan, Ritter and Joy, JJ., concur.